LAURA DENYIR STITH, Judge.
I respectfully dissent. This Court has jurisdiction over this appeal. The judgment below, denying Buemi’s motion to enforce settlement but granting its related motion for sanctions for bad faith in settlement negotiations, properly was certified for interlocutory review under Rule 74.01(b) because it is a separate claim that constitutes a distinct judicial unit the resolution of which involves issues entirely separate from those remaining for trial below. This Court therefore has jurisdiction to review the judgment under Rule 74.01(b), and determine whether the award of sanctions was proper. It was not.
I would reverse the trial court’s imposition of sanctions on the Kerckhoff defendants for allegedly acting in bad faith in signing a settlement agreement that they did not believe was binding. Rule 17.06 requires a written agreement setting forth the terms of settlement and executed by the parties. Here, none of the requirements of Rule 17.06 was satisfied by the document in question. Although labeled a mediation form and containing preprinted boilerplate language that would be included in a settlement agreement recorded on such a form, the document on its face shows that the mediator simply used the form to handwrite a statement noting that the parties had agreed in principle to settle. No terms were included or attached as required by Rule 17.06, nor, the record shows, had all terms been agreed to orally, and some still were being written even after the mediator prepared the document. Indeed, no money amount or any other agreed consideration was stated on or attached to the form, and the handwritten notation by the mediator stated that the *26agreement “in principle” still had to be submitted to the plaintiffs for approval.
While those of the parties who were present, including two of the Kerckhoff defendants, signed the form believing it was not binding, this does not constitute bad faith. They were correct; the form was not binding, nor did it purport to be anything other than a recordation of an agreement “in principle” of those present to try to work out certain other terms and submit certain issues to those parties not present. Nor did the Kerckhoffs have an obligation to share with the plaintiffs then-personal beliefs as to whether settlement ultimately would be successful, any more than opposing parties ever have such an obligation in settlement negotiations.

I. THIS COURT HAS JURISDICTION UNDER RULE U.01(b)

This appeal does not concern the merits of the underlying action but rather involves an appeal from an order denying a motion to enforce settlement but ordering sanctions against defendant for bad faith in refusing to finalize the settlement. Because the judgment appealed from does not resolve the entire controversy, “this Court, sua sponte, must determine its own jurisdiction of this appeal.” Comm, for Edue. Equal, 878 S.W.2d at 450 (Mo. banc 1994). Under both Rule 74.01 and section 512.020,1 a “prerequisite to appellate review is that there be a final judgment.” Gibson v. Brewer, 952 S.W.2d 239, 244 (Mo. banc 1997).
While in the usual case a final judgment “resolves all issues in a case, leaving nothing for future determination,” id., section 512.020 states that appeal may be taken from “any ... final judgment” not simply from “the final judgment.” § 512.020. That is the premise of Rule 74.01 and its many predecessors, which long have permitted appeals of judgments that do not finally resolve all issues in a case, so long as the ruling appealed from finally resolves the issue as to which appeal is sought in a manner permitted by this Court’s then extant rules.2
At issue here is whether Rule 74.01(b) as currently constituted permits appeal from a ruling overruling a motion to enforce settlement but imposing sanctions on one of the parties for bad faith settlement, where the trial judge has designated the judgment as final for purposes of appeal and has stated that there is no just reason for delay. It does.
Rule 74.01(b) provides:
When more than one claim for relief is presented, in an action, whether as a *27claim, counterclaim, cross-claim, or third-party claim, or, when multiple parties are involved, the court may enter a judgment as to one or more but feiver than all of the claims or parties only upon express determination that there is no just reason for delay. In the absence of such determination, any order or other form of decision, however designated ... shall not terminate the action....
(emphasis added).
Rule 74.01(b) tracks the language of Fed.R.Civ.P. 54(b), and for this reason the principal opinion erroneously suggests that this Court must interpret it in lockstep with the federal courts’ interpretation of Rule 54(b). That simply is not the case. This Court has recognized that when its rules are substantially similar to federal rules on the same subject, federal cases interpreting such rules are persuasive, not determinative. Comm, for Educ. Equal, v. State, 878 S.W.2d 446 at 451. To the contrary, “while federal interpretations of similar procedural rules can provide us illustrative and useful guidance; they are not controlling, even if the federal rule is nearly identical to Missouri’s.”3 Richter v. Union Pac. R. Co., 265 S.W.3d 294, 299 (Mo.App.2008). Accord Giddens v. Kansas City So. Ry. Co., 29 S.W.3d 813, 820 (Mo. banc 2000). Differences in interpretation and dissimilarity of application of rules regarding certification for interlocutory review between state and federal courts are not surprising, for Fed.R.Civ.P. 54(b) is only one of numerous avenues for interlocutory review of cases in federal courts.4
In Missouri, matters not appealable under Rule 74.01(b) are reviewable only by writ or after final judgment resolving the entire action. See, e.g., Rule 95 (mandamus); Rule 97 (prohibition); State ex rel. Common v. Damold, 120 S.W.3d 788, 790-92 (Mo.App.2003) (prohibition issued prohibiting imposition of discovery sanction). The principal opinion suggests that these rules provide a sufficient avenue for relief here, that the Kerckhoffs could simply seek a writ rather than appeal. But they tried that avenue for relief before seeking and obtaining certification for appeal under Rule 74(b). Twice. Both times this Court refused to issue its preliminary writ even though, as discussed in detail in Section II below, the trial court clearly had no authority to order sanctions against them. To suggest that this appeal must be denied and that they again must file a petition for writ to obtain the relief to which they assuredly are entitled is pointless — and not required by Rule 74(b).
Missouri’s historical treatment of judgments resolving fewer than all claims parallels the federal approach only in part. Like the federal courts, Missouri cases historically determined if a matter could *28be subject to a separate appeal by whether it involved what Missouri courts then, as now, referred to as “a separate trial of any claim, cross-claim, counterclaim, or third party claim.... ” Weir, 262 S.W.2d at 599.
In 1988, this Court adopted the current Rule 74.01(b), modeling it on Fed.R.Civ.P. 54(b). Rule 74.01(b) narrowed considerably the claims that could be appealed prior to resolution of all issues.5 But this Court continued to define the term “claim” as it long had done, as a “distinct judicial unit.” Gibson v. Brewer, 952 S.W.2d 239 (Mo. banc 1997). Gibson did not coin the term but rather used it because it long had been a part of Missouri’s determination of what constitute separately appealable claims. See, e.g., Lipton Realty v. St Louis Housing Authority, 655 S.W.2d 792, 793 (Mo.App.1983) (holding that even under Rule 81.06, the predecessor to Rule 74.01(b), “for a partial disposition to be a proper subject for appellate review, it must state a distinct judicial unit, that is, a judgment which terminates the action with respect to the claim adjudged”).
In Gibson, Missouri chose to continue to apply that reasoning without regard to how the federal courts chose to change their interpretation of what types of claims may be appealable. Gibson so held even though federal courts no longer used the “judicial unit” concept in considering certifications for appeal. Instead, federal courts now permit an interlocutory appeal of, for example, the ruling on a plaintiffs cause of action, even if there is a counterclaim or cross-claim arising out of the same facts still pending. Cold Metal Process, 351 U.S. at 451-52, 76 S.Ct. 904.6
By contrast, in Missouri, the principle remained what it had been prior to Speck under Rule 81.06:
although a circuit court may designate its judgment final as to particular claims, this designation is effective only when the order disposes of a distinct “judicial unit.” Erslon [v. Cusumano, *29691 S.W.2d 310, 812 (Mo.App.1985) ], ... The required “judicial unit for appeal” has a settled meaning: “the final judgment on a claim, and not a ruling on some of several issues arising out of the same transaction or occurrence which does not dispose of a claim.” State ex rel. State Hung. Comm’n v. Smith, 303 S.W.2d 120,123 (Mo.1957).
Gibson, 952 S.W.2d at 244. For this reason, “Although a circuit court may designate its judgment final as to particular claims, this designation is effective only when the order disposes of a distinct ‘judicial unit.’ ” Id. Gibson further clarified that a “judicial unit for an appeal” means “the final judgment on a claim, and not a ruling on some of several issues arising out of the same transaction or occurrence which does not dispose of the claim.” Id. at 244.
The principal opinion sub silencio overrules Gibson, Lipton Realty and similar’ cases so it can blindly imitate federal law, ignoring the current and historically different interpretation of the term “claim” under Rule 74.01(b), namely the “distinct judicial unit” test by which Missouri courts evaluate a “claim.” The practical result is to eviscerate the “distinct judicial unit” test, a standard of enduring vintage in Missouri and upon which courts and practitioners have relied for many years. See e.g., Clay County ex rel. County Comm’n of Clay County v. Harley & Susie Bogue, Inc., 988 S.W.2d 102, 109 (Mo.App.1999) (Breckenridge, J.) (applying “distinct judicial unit” test); Sisk v. Union Pacific R.R. Co., 138 S.W.3d 799, 802 (Mo.App.2004) (same); Carney v. Yeager, 231 S.W.3d 308, 310 (Mo.App.2007) (same). Such a change in Missouri procedure is unwarranted, and unrequested by any party.
The only remaining question — again, not briefed by any party — is whether a ruling on a motion to enforce a settlement agreement is a ruling on a separate claim or judicial unit or whether it is simply a ruling on an issue arising out of a transaction or occurrence, which does not fall within Rule 74.01(b).
The principal opinion states that only a claim set out in the pleadings can constitute a “claim” as that term is used in Rule 74.01(b) and, therefore, a distinct judicial unit. But Rule 74.01(b) does not state that appeal may be had of a claim for relief presented in a petition, cross-petition or answer. It says that appeal is permitted when more than “one claim for relief is presented in an action ” (emphasis added).
“It is the content, substance, and effect of the [trial court’s] order that determines finality and appealability.” Gibson, 952 S.W.2d at 244. Normally, of course, claims for relief only will be presented in an action by way of the pleadings in the form of a petition, answer and so forth. But an agreement to settle a pending case by its very nature is not something that can be pleaded in the petition unless it is a petition to enforce settlement. While the latter petitions may be entertained, as discussed below, Missouri courts long have held that if a case is pending when the settlement issue arises, then the matter may be raised by filing a motion to enforce settlement in the pending action or by filing a counterclaim or affirmative defense. This Court specifically adopted this reasoning, noting:
Missouri does not have a specific “process for enforcing an agreement settling a pending case.” Barton v. Snellson, 735 S.W.2d 160, 161 (Mo.App.1987). Settlement may be raised as an affirmative defense or, as here, via a motion to enforce the settlement agreement. Id. A motion to enforce a settlement adds to the underlying case a collateral action seeking specific performance of the agreement. Landmark Bank v. First *30Nat. Bank in Madison, 738 S.W.2d 922, 923 (Mo.App.1987).
Eaton v. Mallinckrodt, Inc., 224 S.W.3d 596, 599 (Mo. banc 2007) (emphasis added). As noted in Ingram v. Rinehart, 108 S.W.3d 783, 789 (Mo.App.2003), such a motion to enforce settlement is for resolution by the Court, not the jury, whether presented as an issue of law or if factual issues exist, for it concerns matters separate from the claims raised in the underlying petition, not the merits. Id. at 788-89. This means:
Such a motion may be filed in the underlying action and, in effect, adds a collateral action seeking specific performance of the settlement agreement. Wenneker v. Frager, 448 S.W.2d 932, 936 (Mo.App. 1969). An action for specific performance invokes the equity jurisdiction of the court.
Ingram, 108 S.W.3d at 787-88. In Wen-neker, 448 S.W.2d at 936, the court had held that a motion for judgment seeking to enforce settlement filed in a pending action or the filing of a separate petition for judgment are both acceptable ways to seek to enforce a settlement agreement.7
As noted, Rule 74.01(b) permits certification for appeal “when more than one claim for relief is presented in an action, whether as a claim, counterclaim ...” etc. At the time the petition and answer were filed, only the matters in the petition and answer fell within this description. Upon the filing of the motion to enforce settlement, however, that changed. The motion is in the nature of a separate action in equity for the specific performance of the settlement agreement. If no action were then pending, it could be filed as its own action and relief accorded if merited by the pleadings and the facts, as noted above.
But, when an action is pending already between the parties, the above cases permit the matter to be determined by way of motion filed in the underlying action. In either case, the matter is a separate claim for relief. When presented as part of a larger action involving multiple claims and parties, it is appealable separately under Rule 74.01(b) if certified for immediate appeal in the trial court’s discretion. See Pathway Financial v. Schade, 793 S.W.2d 464, 467 (Mo.App.1990) (“Arguably the trial court could have made the denial [of the motion to enforce settlement] final for purpose of appeal under Rule 74.01. We do not reach that issue here.”).
Here, the trial court entered an order ruling on the motion to enforce settlement. It overruled the motion but granted a motion for sanctions filed therewith by the plaintiffs and overruled a parallel motion filed by the defendants seeking sanctions for filing a frivolous motion to enforce settlement. The trial court’s decision to exercise its discretion to certify this ruling for immediate appeal was not improper. *31The “content, substance and effect” of the judgment arising from the ruling on the motion to enforce settlement and the Kerckhoff defendants’ purported misconduct in connection with the settlement are altogether different from the “content, substance, and effect” of any judgment that ultimately may dispose of the plaintiffs’ claims for damages and injunctive relief in the underlying action. They bear no relationship to the law that will govern adjudication of the homeowner plaintiffs’ underlying tort and contract claims.8
The principal opinion would hold that even if the ruling on the motion to enforce settlement were separately appealable for the reasons noted above, the sanctions ordered based on the trial judge’s erroneous belief that the Kerckhoff defendants did not act in good faith in negotiating the failed settlement is not appealable. Yet the two issues can be considered only together, for the sanctions arose out of the court’s ruling in the course of denying the order to enforce settlement that bad faith had occurred.
If the law were as the principal opinion suggests, then even if the plaintiffs had appealed the court’s refusal to enforce the settlement under Rule 74.01(b), the sanctions imposed on the defendants in the course of that ruling could not have been considered as a part of that interlocutory review, even though they concerned only the settlement.
Similarly, even were all claims stated in the petition against a party finally disposed and the order doing so properly (even under the principal opinion’s reading of the rule) appealed under Rule 74.01(b), any sanctions ordered against that party could not be included in that appeal because a request for sanctions was not made as a separate “claim” in the petition. Therefore, it would need to remain pending below until all other issues were resolved — rather completely defeating the purpose of allowing a party to be removed from the case in the trial court once all claims against it are disposed.
In sum, I would hold that the judgment denying the motion to enforce settlement but imposing sanctions clearly satisfies the definition of “a distinct judicial unit,” and the trial court did not err in certifying it for appeal under Rule 74.01(b).

II. SANCTIONS WERE IMPOSED IMPROPERLY

Turning to the merits, I would hold that the trial court abused its discretion in imposing sanctions on the Kerckhoff defendants. The trial court erred in imposing sanctions on the Kerckhoff defendants on the basis that they executed the mediated settlement agreement form that said an agreement was reached in principle despite believing, and without informing the other parties, that they did not believe it was binding.
Rule 17.06 provides:
*32(a) An alternative dispute resolution process undertaken pursuant to this Rule 17 shall be regarded as settlement negotiations. Any communications relating to the subject matter of such dispute made during the alternative dispute resolution process by a participant or any other person present at the process shall be a confidential communication. No admission, representation, statement or other confidential communication made in setting up or conducting such process shall be admissible as evidence or subject to discovery, except that, no fact independently discoverable shall be immune from discovery by virtue of having been disclosed in such confidential communication.
[[Image here]]

(c) Settlement shall be by mitten document setting out the essential terns of the agreement executed after the termination of the alternative dispute resolution process.

Rule 17.06 (emphasis added).
As the Kerckhoff defendants note, Rule 17.06(a) expressly states that communications made during a Rule 17 meeting are confidential communications and that “no admission, representation, statement or other confidential communication” made during such a meeting “shall be admissible as evidence or subject to discovery.” They note that the trial court should not have permitted admission of comments made and evidence of events occurring during the Rule 17 meeting. See Williams v. Kansas City Title Loan Co., 314 S.W.3d 868, 871 (Mo.App.2010).
The homeowners recognize the confidential nature of communications during a Rule 17 meeting but, without citation to supporting authority, question whether that confidentiality is intended to be limited to a trial on the merits as opposed to a hearing on sanctions regarding what was said at the settlement meeting and what each party’s state of mind was while attending the meeting. They say that the Kerckhoff defendants’ statements at the meeting should be admissible to show that there was a settlement and that the Kerck-hoffs acted in bad faith in failing to tell them that the Kerckhoffs did not believe there was a settlement.
While the parties spend the majority of their briefs on this issue, I believe the key issue in resolving the dispute is a different one. The trial court premised its imposition of sanctions on findings that “a settlement in principle was reached at [the] mediation” and that the Kerckhoff defendants “knew and agreed to those principles as developed on the term sheets presented at the hearing.”
But Rule 17.06(c) expressly provides what constitutes a settlement. It states, “Settlement shall be by a written document setting out the essential terms of the agreement executed after the termination of the alternative dispute resolution process.” These requirements of Rule 17.06(c) are not satisfied here.
The only written document coming out of the settlement meeting was the mediation form. Preprinted language on this form said that “[b]y signing this MEDIATED SETTLEMENT AGREEMENT (MSA), the parties acknowledge that ... any party may seek enforcement of this MSA.” But the form was not filled out. Instead, the mediator used the form to handwrite language stating that there only was “a settlement in principle” and that the terms of settlement still had to be submitted to some of the homeowner plaintiffs. Neither the parties’ “term sheets” 1 and 2, prepared prior to the time the mediator prepared this document, nor term sheet 3, which was not prepared until after the mediator wrote his note, were appended to the document or otherwise *33incorporated into it. No details or terms of the alleged settlement were set out in the mediation form. This was not a settlement agreement, for the requirement of Rule 17.06(c) that “the essential terms of the agreement” be set out in the document was not satisfied. In fact, no term was set out, not even the amount or basis of settlement.
Additionally, Rule 17.06(c) requires that the written document be executed. See Williams, 314 S.W.3d at 873. Here, only some of the defendants and none of the plaintiffs signed the mediation form. The lack of execution also precluded a finding of an enforceable settlement agreement under Rule 17.06(c) even had the terms been specified.
While the trial court correctly concluded that the agreement was not binding, it believed this to be true only because the term sheets were not attached. It, therefore, found that the Kerckhoff defendants were acting in bad faith in signing it without telling the other side of this problem and without telling the other side that the incomplete nature of the agreement and documents caused the Kerckhoffs to believe that the mediated settlement agreement was not binding. The court’s ruling was based on an incorrect premise.
What the parties had was a form that contained no agreement terms, that was not executed by all the parties and that on its face said it set out only settlement principles, not a settlement. But Rule 17.06 does not recognize a “settlement in principle” as a settlement binding on parties. Agreeing “in principle” to settle without agreeing on the essential terms in writing simply is not a settlement under Rule 17.06. In fact, the mediator correctly told one of the parties before signing that the agreement in principle would not be binding. While the form did say in pre-printed language that it would be “enforced,” absent written terms and execution by all parties, there simply was nothing to enforce.
The legal wrangling in this case shows the reason for the requirement of a written agreement. If the essential terms of a settlement agreement are set out in an agreement executed by the parties, then there is a written document that can be taken to the court to enforce should a disagreement later arise. Rule 17.06 itself provides that the enforcement is based on the terms agreed to in writing. Rule 17.06(c) (“Settlement shall be by a written document setting out the essential terms of the agreement executed after the termination of the alternative dispute resolution process”).
While oral settlement agreements are enforceable in some circumstances at common law, see, e.g., B-Mall Co. v. Williamson, 977 S.W.2d 74, 77 (Mo.App.1998), Rule 17 takes a different approach intended to avoid concerns raised by the common law method. Its requirement of a written and executed settlement agreement setting out all essential terms avoids the problem of breaching the confidentiality of statements made in settlement negotiations and the inhibiting effect this would have on open and full negotiations; it also avoids placing the trial judge in the position of determining whether there was an unwritten settlement and the nature of its terms. Instead, it sets out a bright line rule:
Rule 17 means what it says: the essential terms of settlements reached during court-ordered mediation sessions must be reduced to a writing signed by the parties in order for such settlements to be enforced.
Williams, 314 S.W.3d at 873.
For these reasons, there could be no bad faith in fewer than all of the Kerckhoff defendants signing the mediation form be*34lieving it would not be binding, for the mediation form was without essential terms and so, as a matter of law, the requirements for a binding settlement agreement were not met. Even the mediator hand-wrote a note on the document that it was not a settlement but a settlement “in principle,” which under Rule 17.06 means it was not a binding agreement at all.9 No basis is cited for suggesting that the Kerckhoff defendants had an obligation to tell the plaintiffs or their counsel that they agreed with the mediator that the document was not binding and that a document that on its face was not a settlement agreement did not bind them.
Similarly, the suggestion that the Kerck-hoffs mediated in bad faith because one of the Kerckhoff defendants was not present proves too much. If it is bad faith whenever one or more of multiple defendants fails to attend a settlement conference, then the numbers of parties that will be found to be in bad faith would multiply precipitously. That is particularly true where, as here, there is no showing that the attending defendants incorrectly represented that they could settle on behalf of the non-attending defendant, nor was there any showing that they had the ability to compel his attendance. Indeed, only three of the 28 plaintiffs attended the settlement conference, and the three that did attend did not have authority to settle on behalf of those not attending. Yet the trial court correctly did not infer bad faith from this circumstance.
The later e-mail exchanges among the parties simply confirmed that there had been no settlement. Both the homeowners’ and Kerckhoffs’ counsels’ e-mails showed that they were trying to reach agreement on a future settlement but that they were using different documents as the basis on which to do so, and that neither side was able to persuade all of its co-parties of the merits of the terms proposed. To the extent that the trial court’s sanctions are based on its suggestion that the Kerckhoff defendants had an obligation to reveal to opposing counsel that they did not believe that settlement ultimately would be achieved, such a ruling is incorrect. It is quite permissible for each side negotiating a settlement to keep its ultimate settlement numbers or terms confidential to the extent possible, and neither has a fiduciary or other obligation to reveal its thinking to the other side.
This is not to say that providing intentionally false or incomplete information in a pleading or motion or in response to discovery requests or otherwise is not sanctionable. It is. Rule 55.03(d) (authorizing sanctions in the context of pleadings and motions); Rule 61.01 (authorizing sanctions in the context of discovery). But one side not sharing with its opponent its thoughts as to whether an acceptable agreement ever will be accomplished is not sanctionable conduct; trial or settlement strategy is inherently a confidential matter. Whether negotiations would be successful or whether one party was more committed than another to settlement could no more be assured in this circumstance than in other settlement negotiations, and the court does not look behind the parties’ actions in such a circumstance. The fact that the homeowners believed the case might yet settle and that the Kerck-hoffs did not believe that terms agreeable to all parties ultimately could be found, as it is suggested occurred here, does not constitute bad faith.
*35Finally, the trial court did not err in overruling the Kerckhoffs’ cross-motion for sanctions against counsel for the homeowners and PF Development for filing the motion to enforce settlement. While, for the reasons noted above, the motion was without merit, that does not mean it was frivolous.10 The trial court clearly took the issue seriously, undertook days of eviden-tiary hearings, and erroneously concluded that if three “term sheets” had been attached to the mediation form, then a settlement agreement would have existed, despite the assurance and written note of the mediator to the contrary and despite the failure to meet the other requirements of Rule 17.06(c). In these circumstances, I cannot conclude that the trial court abused its discretion in concluding that the motion to enforce settlement agreement was not frivolous.

. All statutory references are to RSMo 2000, unless otherwise indicated. Section 512.020 provides:
Any party to a suit aggrieved by any judgment of any trial court in any civil cause from which an appeal is not prohibited by the constitution, nor clearly limited in special statutory proceedings, may take his or her appeal to a court having appellate jurisdiction from any:
[[Image here]]
(5) Final judgment in the case or from any special order after final judgment in the cause; but a failure to appeal from any action or decision of the court before final judgment shall not prejudice the right of the party so failing to have the action of the trial court reviewed on an appeal taken from the final judgment of the case.


. See, e.g., Rule 74.01 (1988); Rule 81.06 (1971); Rule 82.06 (1960); Rule 3.29 (1945). See also Speck v. Union Elec. Co., 731 S.W.2d 16, 22 (Mo. banc 1987) (superseded by rule, see below) (for an appeal to lie there must be a judgment or order within the limits of section 512.020 but if there has been a separate trial before the court of particular claims and the court has designated them as final for purposes of appeal then "there is a final judgment within the limits prescribed by § 512.020”).


.For instance, the federal courts interpret the language in Fed.R.Civ.P. 41(a)(1)(A) allowing dismissal of an "action” without court order to allow only dismissal of the entire action, not merely a count thereof. Richter, 265 S.W.3d at 299. Richter rejects this approach as inconsistent with Missouri’s historical practice under Rule 67.02(a) of permitting dismissal of counts or of the entire action prior to either the swearing in of the jury or the introduction of evidence at a bench trial without court approval. Id.


.Matters not appealable under that rule may be appealed under 42 U.S.C. § 1292(b), Vi-mar Seguros y Reaseguros, S.A. v. M/V Sky Reefer, 515 U.S. 528, 532, 115 S.Ct. 2322, 132 L.Ed.2d 462 (1995) (on appeal after district court certified for interlocutory appeal under 28 U.S.C. § 1292(b)), or under the collateral order doctrine, for instance. See Will v. Hal-lock, 546 U.S. 345, 126 S.Ct. 952, 163 L.Ed.2d 836 (2006); Digital Equipment Corp. v. Desktop Direct, Inc., 511 U.S. 863, 114 S.Ct. 1992, 128 L.Ed.2d 842 (1994); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949).


. The relevant predecessor rule — former Rule 81.06 — had been interpreted in Speck v. Union Elec. Co., 731 S.W.2d 16, 20 n. 2 (Mo. banc 1987), to permit the trial court to certify any issue as to which a separate trial had been held before the court. By contrast, Rule 74.01(b) limited appealable rulings to those involving separate claims.


. Before the adoption of Rule 54(b) in 1939 (when the federal rules of civil procedure were first promulgated as a whole), federal courts were more restrictive than they are now in regard to permitting appeals prior to resolution of all issues in a case. They permitted such appeals only if the judgment appealed from resolved a “single judicial unit.” As the United States Supreme Court has noted:
Under the single judicial unit theory of finality which was then recognized, the Court of Appeals would have been without jurisdiction [to consider the appeal of denial of a claim] until [the party's] counterclaim also had been decided by the same District Court. That would have been so even if the counterclaim did not arise out of the same transaction and occurrence as Cold Metal's Claim.
Cold Metal Process Co., v. United Eng’g & Foundry Co., 351 U.S. 445, 451-52, 76 S.Ct. 904, 100 L.Ed. 1311 (1956). As first adopted, Rule 54(b) then permitted appeal of a claim even if a counterclaim remained if the counterclaim was “permissive.” Id. In 1946, however, Rule 54(b) was amended to permit appeal of a judgment resolving any single claim, even if a counterclaim is still pending, and visa versa. Id. See also Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 76 S.Ct. 895, 100 L.Ed. 1297 (1956); Weir v. Bruñe, 364 Mo. 415, 262 S.W.2d 597, 599-600 (1953) (recognizing federal standard for appeal requires a distinct judicial unit, which is defined as "the final determination of the issues arising from a set of facts involved in the same transaction or occurrence”). Rule 54(b) continues to operate in this way. Reiter v. Cooper, 507 U.S. 258, 264, 113 S.Ct. 1213, 122 L.Ed.2d 604 (1993) (Rule 54(b) "permits a district court to enter a separate final judgment on any claim or counterclaim”).


. Gaunt v. Shelter Mut. Ins. Co., 808 S.W.2d 401, 407 (Mo.App. 1991), approved its filing as a counterclaim where there was no objection to use of this procedural vehicle. See also McDowell v. Kearns, 758 S.W.2d 481 (Mo. App.1988) (separate suit for specific performance); Leffler v. Bi-State Development Agency, 612 S.W.2d 835 (Mo.App. 1981) (motion to enforce settlement). Ingram and cases relying on it have assumed that a ruling granting a motion to enforce settlement would be ap-pealable as a final judgment, but that a ruling denying such a motion would not be appeal-able until all other issues in the case are resolved, and then could be considered along with other issues on appeal of the entire case. Ingram, 108 S.W.3d at 788. While certainly the ruling would be appealable at the close of the case, the opinions do not consider or address whether the ruling would be appropriate for certification under Rule 74.01. Indeed, it is not logical that a refusal to enforce a settlement would be separately appealable if filed in the form of a counterclaim or as a petition to enforce settlement, but not if the same relief is sought by motion.


. While I believe the circumstances of this case present a situation in which a judgment for sanctions regarding pretrial settlement negotiations satisfied the definition of “a distinct judicial unit” because a motion to enforce settlement agreement is a distinct judicial unit, nothing in this opinion should be construed to indicate that I necessarily would view sanctions rulings in other contexts as “distinct judicial units.” This is especially true when the sanctions are requested in order to enforce discovery. Such rulings, of course, may be reviewed by writ in the discretion of the appellate court, see e.g. Rule 95 (mandamus); Rule 97 (prohibition); State ex rel. Common v. Darnold, 120 S.W.3d 788, 790-92 (Mo.App.2003) (prohibition issued prohibiting imposition of discovery sanction), or after final judgment resolving the entire action, see, e.g., Leahy v. Leahy, 858 S.W.2d 221, 228 (Mo. banc 1993).


. As Williams notes, "Rule 17.06(d) provides that the mediator’s confidentiality obligations do not apply to testimony concerning the circumstances surrounding the execution of the written settlement agreement itself (or subsequent events), in a proceeding to enforce that written agreement.” 314 S.W.3d at 872.


. While, if a pleading or motion is "initiated frivolously or brought in bad faith, the trial court has the discretion to impose sanctions as a deterrent to similar conduct in the future and to recompense the other party,” Robin Farms, Inc. v. Beeler, 991 S.W.2d 182, 186 (Mo.App.1999), the standard of review on a ruling on a motion to impose sanctions for signing a frivolous motion is abuse of discretion, Camden v. Matthews, 306 S.W.3d 680, 683 (Mo.App.2010).